DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Parent Application No. 102017000039384, filed in Italy on 10 April 2017 has been received. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered.

Claim Objections
Claim 10, should be revised to read “… a grip, which [[incorporate]] incorporates the removable protector …” 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda; Naoto et al. (US 20090200191 A1) in view of Cambio; Orlando D. (US 4319701 A).
Regarding claim 1, Matsuda discloses a process for making a pre-filled container (¶ [0001], a method of producing the sterile package; ¶ [0002], a plastic container with a pouring device; ¶ [0080], the injection substance package 1);
equipped with a supplying end (¶ [0080], container body 2; Figs. 1A and 4A show that container body 2 has a top end); 

the process comprising following steps: 
providing an insert comprising a first end for dispensing, a second end for coupling with the container (¶ [0089], Figs. 4A-4C, pouring device 5'); and 
a removable protector at the first end (¶ [0089], a tip end 9 thereof is provided with an annular thin portion 8 for opening the tip end 9);
coupling the second end of the insert with the supplying end of the container (¶ [0101], (8) The mold 33 for heat sealing is clamped, and the connecting portion 4 of the container main body 2 and the protective case 6 is heat-sealed); 
coupling the protection cap to the insert, in such a way as to cover an entire volume of the insert (¶ [0101], (8) The mold 33 for heat sealing is clamped, and the connecting portion 4 of the container main body 2 and the protective case 6 is heat-sealed);
providing the protector with an extension protruding at the first end of the insert (¶ [0089], tip end 9); 
wherein the pre-filled container is formed using a Blow Fill Seal technique (¶ [0113], (8) While the PCA at a low pressure (about 0.001 to 0.1 MPa) is blown into the parison 27 … the pouring device 5 is inserted into the upper portion of the parison 27; ¶ [0115], (10) The mold 31 for a protective case is clamped, and the upper portion of the protective case 6 is heat-sealed).   
To clarify, this rejection cites the embodiment of Figs. 4A-4C, which describes a container having a pouring device 5'. 
Regarding the limitation of coupling the protection cap to the insert, Matsuda describes that pouring device 5 is sealed in the protective case 6 (¶ [0101]). Matsuda also depicts pouring device 5 as coupled to at least connecting portion 4 (Figs. 4A, 4B). Claim 1 does not require direct coupling between the protection cap and insert. In ¶ [0115], Matsuda is silent whether pouring device 5 is joined directly to the bottom end of protective case 6 or whether pouring device 5 connects indirectly through connecting portion 4. However, both of these arrangements are consistent with the language of claim 1 which requires only “coupling” and not “direct coupling.” 
Matsuda does not explicitly describe the container as an enema. However, Matsuda discloses that the container stores a fluid used for hygiene or treatment (¶ [0089], the sterile package 1' can be used preferably for storing, for example, a gel-shaped or cream-shaped suppository). The structure of Matsuda’s device appears to be identical to the claimed enema and process for making it, since both comprise a pre-filled container, protection element, insert and removable protection means, which are assembled according to a BFS technique. 
Matsuda teaches the invention substantially as claimed by Applicant but does not provide the protector with a pin protruding at the first end of the insert and integrally incorporate the pin with the protection cap so as to form a unitary piece. Cambio discloses a method and apparatus for blow molding a thermoplastic container (abstract);  
for making a pre-filled container (col. 2, lines 58-65, container 11 having a cylindrical body portion 12 with bellow like walls; col. 4, lines 55-60, the container may be charged with a liquid through the blow stock by arrangement of suitable valving or through a second liquid charging means); 
equipped with a supplying end (col. 2, lines 65-68, collar 13); 
the pre-filled container comprising a protection cap designed to protect the supplying end (col. 2, lines 65-68, outer cap 14); 
the process comprising following steps: 
providing an insert comprising a first end for dispensing, a second end for coupling with the container (col. 3, lines 4-9, nozzle 17); and 
a removable protector at the first end (col. 3, lines 21-34, break off juncture 23 between the stub 20 and the nozzle 17); 
coupling the second end of the insert with the supplying end of the container (col. 3, lines 61-68, an insert of the type disclosed by FIG. 2 is located in a manner … between the mold halves and in a position so that the downwardly descending parison envelopes the insert); 
coupling the protection cap to the insert, in such a way as to cover an entire volume of the insert (col. 4, lines 14-34, This action causes the cap to be formed before the mold closes, thereby preventing the parison from touching and sticking to the usable portion of the insert); 
providing the protector with a pin protruding at the first end of the insert (col. 3, lines 21-34, The insert has become the nozzle 17 but from the figure it will be seen to have a stem 31 a portion of which becomes the stub 20 mentioned in the foregoing); and 
integrally incorporating the pin with the protection cap so as to form a unitary piece (col. 4, lines 14-34, The closing of the mold halves effectively positions and bonds the insert as noted whereby the bottom of the mold halves have now taken over the support function … allowing air to enter the internal portion of the cap, during forming, before the ends are sealed off); 
wherein the pre-filled container is formed using a Blow Fill Seal technique (col. 2, lines 65-68, outer cap 14 which is also blow molded integrally with the entire container; col. 3, lines 45-52, As the blow molding operation in the forming of the container is fairly conventional; col. 4, lines 55-60, the container may be charged with a liquid through the blow stock by arrangement of suitable valving or through a second liquid charging means). 
Cambio simultaneously removes a closure from a container when opening its outer protection cap (col. 2, lines 3-10, ideal arrangement wherein the fact of breaking away a first cap also opens the container to access). One would be motivated to modify Matsuda with the integrally incorporated pin of Cambio to open a container more efficiently since Matsuda calls for encapsulating an insert inside a protection cap (Figs. 4A-4C). Therefore, it would have been obvious to modify Matsuda with the integrally incorporated pin of Cambio in order to open the container more conveniently. 

Regarding claim 2, Matsuda discloses a process wherein at least one of the coupling of the insert with the container or the coupling of the protection cap to the insert occurs by squashing a portion of the insert onto the container or the protection cap, respectively, while the portion of the insert is malleable (¶ [0114], (9) While the PCA is blown into the parison 27, the pouring device insertion unit 26 is retracted to clamp the mold 33 for heat sealing, thereby the connecting portion 4 of the container main body 2 and the protective portion 6 is heat-sealed). 
Matsuda’s process simultaneously couples an insert (pouring device 5'), container (container main body 2) and protection element (protective case 6) during a heat sealing step. 

Regarding claims 3 and 7, Matsuda does not explicitly incorporate in the protection cap at least a portion of the protector based on the protection cap being malleable. Cambio discloses a process further comprising a following step: incorporating in the protection cap at least a portion of the protector based on the protection cap being malleable (col. 4, lines 14-34, The mold halves … provide suitable cavities whereby the external appearance of the outer cap and collar may be achieved … This action causes the cap to be formed … also allowing air to enter the internal portion of the cap, during forming, before the ends are sealed off); 
further comprising a following step: providing the protector with an adherence zone (Fig. 5, stem 31 includes a region where lower chamfered portions 47 and 48 of the mold halves 40 and 41 push the thermoplastic parison 44 together and bond the parison 44 to stem 31). 
Cambio efficiently manufactures a fluid container and permits a user to simultaneously uncover and open its nozzle (col. 2, lines 3-10). Regarding rationale and motivation to modify Matsuda with the molding technique of Cambio, see discussion of claim 1 above. 

Regarding claims 4, 5 and 11, Matsuda discloses a process further comprising, before the step for coupling the second end of the insert with the supplying end of the container, the following step: providing, between the removable protector and the supplying end, a snap-off connection area, for easy removal of the protector (¶ [0089], annular thin portion 8 for opening the tip end 9);
wherein the snap-off connection area comprises a portion with reduced cross-section relative to the cross-section of the insert at the first end (¶ [0089], annular thin portion 8 for opening the tip end 9); and
a pre-filled enema made according to the process of claim 1 (¶ [0089], the sterile package 1' can be used preferably for storing, for example, a gel-shaped or cream-shaped suppository). 

Regarding claim 10, Matsuda lacks a grip which incorporates the removable protector. Cambio discloses a process wherein the protection cap comprises a grip, which incorporates the removable protector (col. 3, 1-3, The outer cap 14 is seen to have optional wings 15 to assist in breaking the cap at the juncture 16 between the collar and the outer cap 14). 
Regarding the limitation of the grip incorporating the removable protector, Figs. 1 and 4 of Cambio shows cross-sections where the wings 15 extend coextensively with stub 20. 
Cambio’s grip provides extra leverage for more easily opening a container. One would be motivated to modify Matsuda with the integrated grip of Cambio to open the container with less effort. Therefore, it would have been obvious to modify Matsuda with the grip of Cambio in order to open a container more conveniently. 
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda and Cambio, further in view of Consolaro; Roberto (US 20160075455 A).
Regarding claims 8 and 9, Matsuda and Cambio lack first and second guides. Consolaro discloses a closure system for containers and a process for realizing a container (¶ [0001], [0029], [0052], container 10), comprising:
comprising: providing, on an outer surface of a second end, a first guide for guiding the movement of a protection cap from a position of coupling with an insert to a removal position (¶ [0059], FIG. 2A, third thread 13); 
wherein during the step of coupling the protection cap to the insert, providing a second guide configured to interface with the first guide of the insert (¶ [0059], FIG. 2A, thread 4 created in the closing element 1; ¶ [0065], the thread 13 of the insert 12 may be also realized molding it on the cap a san adding step of the known process of the patent WO 2007007178). 
Consolaro makes a container easier to open (¶ [0063], grooves F of the thread 13 are visible … the profile B of the insert 12 is conical. This advantageously makes opening of the container 10 easier). One would be motivated to modify Matsuda and Cambio with the first and second guides of Consolaro to open a container more easily by twisting. Therefore, it would have been obvious to modify Matsuda and Cambio with the first and second guides of Consolaro in order to open a container with less effort. 

Response to Arguments
The objections to claims 1, 9 and 10 for minor informalities and the rejections of claims 1-11 under 35 USC § 112 are withdrawn in view of the amendments filed 05 November 2021. 
Applicant’s arguments filed 05 November 2021 regarding the rejection of claims 1-5 and 7-11 as amended, under 35 USC § 102 and 103 over Matsuda, Weiler and Consolaro, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Matsuda, Cambio and Consolaro (see above). 
Applicant’s arguments with respect to Weiler have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that in this regard, one of ordinary skill in the art would understand that the claimed pin protruding at the first end of the insert cannot be equated with Matsuda's tip end 9, because Matsuda discloses, at most, merely a detachable end portion of the body (connected to the main body by annular thin portion 8) (remarks p. 7). Examiner responds that Matsuda and Cambio are cited as teaching all features of amended claim 1 in the new grounds of rejection. Cambio discloses an insert 30 having a stem 31 which is shortened during a molding process to form stub 20 (Figs. 1, 4, 5).
Applicant asserts that thus, the claimed combination can make it possible to secure protection of a pre-filled enema while allowing immediate opening thereof (remarks p. 8). Examiner notes that Cambio recognizes the advantage of simultaneously opening and uncovering a fluid container (col. 2, lines 3-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lataix; Gilbert	US 5158192 A
Butterbrodt; Gerhard	US 5255804 A
Kuboshima; Yasuyuki	US 6443330 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781